EXHIBIT 99.3 ALY ENERGY SERVICES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $13 and $13, respectively Deferred tax benefit - Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred loan costs, net of accumulated amortization of $56 and $22, respectively Other assets 19 - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Accounts payable - affiliates Deferred income taxes Current portion of long term debt Total current liabilities Long term debt, net of current portion Deferred income taxes Other long term liabilities - Total liabilities Commitments and contingencies (See Note 5) Series A Preferred Stock, $0.01 par value, 4,000,000 shares authorized, 4,000,000 and 2,000,000 shares issued and outstanding, respectively Stockholders' equity: Common stock, $0.01 par value, 10,000,000 shares authorized, 3,417,750 and 3,413,750 shares issued and outstanding, respectively 34 34 Additional paid-in capital Retained Earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 1 ALY ENERGY SERVICES, INC. CONDENSED CONSOLIDATEDINCOMESTATEMENTS (Unaudited) (in thousands, except share and per share data) Successor Predecessor Three Months Ended March 31, Revenues $ $ Cost of revenues Gross profit Operating expenses: General and administrative Income from operations Interest expense ) (9 ) Other income 3 - Net income before income tax Income tax expense 40 Net Income Preferred stock dividends ) - Accretion of preferred stock (9
